     Case 2:20-mj-02910-DUTY Document 18 Filed 07/14/20 Page 1 of 2 Page ID #:205



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2091/0647
          Facsimile: (213) 894-6436
 9        E-mail:    Mack.Jenkins@usdoj.gov
                     Veronica.Dragalin@usdooj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. 2:20-MJ-2910

15               Plaintiff,                   STIPULATION TO CONTINUE POST-
                                              INDICTMENT ARRAIGNMENT DATE FOR
16                    v.                      DEFENDANT JOSE LUIS HUIZAR

17   JOSE LUIS HUIZAR,                        CURRENT PIA DATE:         07/20/2020
                                              PROPOSED PIA DATE:        07/31/2020
18               Defendant.

19

20         The United States Attorney’s Office, by and through its counsel
21   of record, Assistant United States Attorneys Mack E. Jenkins and
22   Veronica Dragalin, defendant JOSE LUIS HUIZAR (“defendant”), and
23   defendant’s counsel of record, Vicki Podberesky and Mary Carter
24   Andrues, hereby stipulate to continue the Post-Indictment Arraignment
25   in the above-entitled case currently set for July 20, 2020 to July
26   31, 2020.
27   //
28   //
Case 2:20-mj-02910-DUTY Document 18 Filed 07/14/20 Page 2 of 2 Page ID #:206
